Opinion by
Mr. Justice Fell,
The plaintiffs are lessees of a house that adjoins the land of the Allegheny Valley Railroad Company, upon which its tracks were laid at least thirteen years before this action was brought. The action is against the Pennsylvania Railroad Company, which had no part in the construction of the road but has operated it since 1900. The grounds of action set out in the statement are that the noise, vibration and dirt caused by the operation of the road injuriously affect the plaintiffs' property, and that safety gates erected on the avenue on which both properties abut interfere with access to the plaintiffs ’ house.
The railroad was constructed wholly on the land of the Allegheny Valley Railroad Company, no part of the plaintiffs' land being taken, and it was not contended that the mode of operation was negligent or in any way unlawful. This branch of the case was ruled by Penna. Railroad Co. v. Lippincott, 116 Pa. 472, and Penna. Railroad Co. v. Marchant, 119 Pa. 541, in which it was held that a railroad cpmpany is not responsible for indirect injuries resulting from the operation of a road upon its own land in a lawful manner without negligence, unskillfulness or malice. For deprivation of or interference with the means of access to the plaintiffs’ property the defendant was *116not answerable, since the road was not built by it, and any recovery in relation thereto was barred by the statute of limitations.
The judgment is affirmed.